DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 07/14/2022, with respect to rejection of claims 21 and 31 under 35 U.S.C. 112(a), have been fully considered and are persuasive. The amendment to the claims has overcome the rejections.  The rejections of the claims have been withdrawn. 
Applicant’s arguments, with respect to rejection of claims 1, 3, 8-9, 21, and 31 under 35 U.S.C. 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended independent claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Francis, JR. et al (U.S. Pub. 2014/0112573 A1, already of record), and in view of Richardson (U.S. Pub. 2011/0025853 A1) and BALDRIDGE et al (U.S. Pub. 2011/0164109 A1). The dependent claims 2-4, 6-10, and 31 are also rejected. The amended independent claim 21 is now rejected under 35 U.S.C. 103 as being unpatentable over Francis, JR. et al, and in view of Arora et al (U.S. Pub. 2015/0381968 A1) and Reinhardt et al (U.S. 7,602,404 B1). Claims 11-14, 16, and 18-20 are allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, JR. et al (U.S. Pub. 2014/0112573 A1, already of record), and in view of Richardson (U.S. Pub. 2011/0025853 A1) and BALDRIDGE et al (U.S. Pub. 2011/0164109 A1).
Regarding claim 1, Francis, JR. et al teaches a method of forming a three-dimensional (3D) representation of an object from a plurality of image frames depicting the object from a plurality of orientations (Fig. 3, and related descriptions), the method comprising: 
               with at least one computing device configured to receive the plurality of image frames (Fig. 3, steps 302, 304), iteratively: 
                 computing a 3D model of the object based on processing first and second image frames of the plurality of image frames at a first, higher resolution and processing one or more image frames between the first and second image frames of the plurality of image frames at a second, lower resolution (Fig. 3, steps 308, 310.  paragraphs [0060]-[0061], “In an example, the same camera used to capture the first set of images may be configured to capture the second set of images.” The first set of images is in higher resolution, and the second set of images is in lower resolution. paragraph [0066], “The camera 404 is shown at two positions, position A and position B for illustration. In an example, the camera 404 may be at position A and may be configured to capture a respective image of the first set of images, then the light source 406 may be activated and the camera 404, while still at position A, may be configured to capture a given image of the second set of images. The camera 404 may be moved to position B, and same sequence of capturing an image of the first set of images, projecting markings on the object, and capturing another image of the second set of images may be repeated, for example.” paragraphs [0087]-[0088], “Creating the 3D image or model of the object may involve estimating 3D coordinates of points on the object.” Paragraph [0083], “Spatial alignment illustrated in FIGS. 5A-5F may be performed for all or a subset of the images of the second set of images captured.” Paragraph [0079], iterations); and 
                generating a composite image based on the 3D model of the object, the composite image comprising:  a first region of the object comprising a portion of at least one image frame of the plurality of image frames (Fig. 3, steps 308, 310; paragraphs [0087]-[0088], [0091], “Creating the 3D image or model of the object may involve estimating 3D coordinates of points on the object.” “The computing device may be configured to generate the 3D image or model of the object and may be configured to render the 3D object model for display to create a 3D visualization of the object for the user to view. Using the generated 3D model, the user may be able to view the object from any angle and zoom in and out, for example.”). 
However, Francis, JR. et al does not explicitly teach the composite image comprising: a first region of the object comprising a portion of at least one image frame of the plurality of image frames depicting a location of the object, with the at least one image frame overlaid on a corresponding location of the 3D model of the object; and a second region of the object comprising a visual indication of a region of the object for which the plurality of image frames are insufficient to compute depth information.
Richardson, in the same field of endeavor, teaches the composite image comprising: a first region of the object comprising a portion of at least one image frame of the plurality of image frames depicting a location of the object, with the at least one image frame overlaid on a corresponding location of the 3D model of the object (paragraphs [0040], [0074], [0098]-[0099], “At 416, the method may include creating a composite/overlay view where at least a portion of the marker-tracking view is overlaid on at least a portion of the scene view based on the solution to the calibration data set to thereby align the visual representation of the markers with the moving body. For example, the scene view may include a person moving in the capture volume and the marker-tracking view may include highlighted markers associated with the person's joints. Accordingly, the composite view may include a gray scale image (still or video) of the person with the highlighted markers aligned with the person's joints.”). 
BALDRIDGE et al, also in the same field of endeavor, teaches the composite image comprising: ……; and a second region of the object comprising a visual indication of a region of the object for which the plurality of image frames are insufficient to compute depth information (paragraph [0017], the region in the composite image with using data without occlusion is considered as a first region. paragraph [0022], “This horizontal shifting may utilize data generated by an artist for the occluded or alternatively, areas where no image data exists yet for a second viewpoint may be marked in one or more embodiments of the invention using a user defined color that allows for the creation missing data to ensure that no artifacts occur during the two-dimension to three-dimension conversion process. Any technique known may be utilized in embodiments of the invention to cover areas in the background where unknown data exists, i.e., (as displayed in some color that shows where the missing data exists) that may not be borrowed from another scene/frame for example by having artists create complete backgrounds or smaller occluded areas with artist drawn objects.” The region in the composite image with using data without occlusion or missing data is considered as a second region.).
The devices in Francis, JR. et al, Richardson, and BALDRIDGE et al are similar or compatible. The additional relevant features to the claims may be ported from Richardson and BALDRIDGE et al to Francis, JR. et al by adding or modifying software components in Francis, JR. et al. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Francis, JR. et al, Richardson, and BALDRIDGE et al to obtain the claimed limitations.
Regarding claim 3, Francis, JR. et al teaches wherein the at least one computing device is a processor of a smartphone (Fig. 7, paragraph [0103], cellular phone, processor 710). 
Regarding claim 8, Francis, JR. et al teaches wherein: generating the composite image comprises superimposing the portion of at least one image on a mesh, representing 3D locations of features of the object (paragraph [0088], “a 3D geometric model in the form of a triangular surface mesh may be generated.” Paragraphs [0035]-[0038], applying a shader and material to portions of the 3D object.). 
Regarding claim 9, Francis, JR. et al teaches wherein: generating the composite image comprises depicting surfaces based on the 3D model with a surface characteristic based on the at least one image of the plurality of images (paragraphs [0036], [0088], “a 3D geometric model in the form of a triangular surface mesh may be generated.”). 
Claims 2, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, JR. et al, and in view of Richardson and BALDRIDGE et al, as applied to claims 1, and 9 above, and further in view of Ford et al (U.S. Pub. 2018/0144535 A1).
Regarding claim 2, the combination of Francis, JR. et al, BALDRIDGE et al, and Richardson remains as applied to claim 1 above. However, the combination does not explicitly teach wherein: computing the 3D model comprises determining confidences with which the computed 3D model represents regions of the object; and generating the composite image further comprises visually differentiating regions of the object for which the 3D model has a higher confidence from regions of the object for which the 3D model has a lower confidence.
Ford et al, also in the same field of endeavor, teaches wherein: computing the 3D model comprises determining confidences with which the computed 3D model represents regions of the object; and generating the composite image further comprises visually differentiating regions of the object for which the 3D model has a higher confidence from regions of the object for which the 3D model has a lower confidence (paragraphs [0062], [0081], [0082], “the resolution allocation component 120 can assign resolution and/or segment texture regions based one or more of: a determined frequency domain of a region, subjective or objective interest, user input, detected architectural elements, distance from viewpoints or likely viewpoints of a model, image quality metrics of a region (e.g., capture resolution, level of visual detail, etc.), ……” “some regions of a model may be poorly scanned. A poorly scanned region can represent a region where available scan data is of a lower quality than in other parts of the model. Determining that a region is poorly scanned can comprise determining a quality of image data associated with the region meets a threshold quality, such as based on a predetermine quality threshold or a dynamically determined quality threshold based on a comparison of quality metrics associated with other regions.”). The devices in Francis, JR. et al and Ford et al are similar. The additional relevant features to the claims may be ported from Ford et al to Francis, JR. et al by adding or modifying software components in Francis, JR. et al. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Francis, JR. et al, Richardson, BALDRIDGE et al, and Ford et al to obtain the claimed limitations.
Regarding claim 10, the combination of Francis, JR. et al, Richardson, BALDRIDGE et al, and Ford et al would suggest the method of claim 9, wherein: computing the 3D model comprises determining confidences with which the computed 3D model represents regions of the object; and generating the composite image comprises presenting surfaces with the surface characteristic representing regions of the object for which the 3D model has a higher confidence and surfaces without the surface characteristics representing regions of the object for which the 3D model has a lower confidence (Ford et al: paragraphs [0080]-[0082], “During a capturing or 3D model generating process, surface 432 can be associated with a large texture region with little visual detail or variations within the texture region.” “The resolution allocated to texture of the image can be chosen based on the measured variation or a bound on a difference between low resolution and a high resolution version of the texture; for example, the lowest resolution version may be chosen that satisfies some metric of image difference between that resolution and the high resolution.”  “A poorly scanned region can represent a region where available scan data is of a lower quality than in other parts of the model. Determining that a region is poorly scanned can comprise determining a quality of image data associated with the region meets a threshold quality, such as based on a predetermine quality threshold or a dynamically determined quality threshold based on a comparison of quality metrics associated with other regions.” The surfaces associated with a large texture region with little visual detail would have little or no surface characteristic.). The rationale of the combination for claim 2 above is incorporated herein.
Claims 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Francis, JR. et al, and in view of Richardson and BALDRIDGE et al, as applied to claim 1 above, and further in view of Lin et al (U.S. Pub. 2016/0086336 A1, already of record)
Regarding claim 4, the combination of Francis, JR. et al, BALDRIDGE et al, and Richardson remains as applied to claim 1 above. Francis, JR. et al also teaches wherein: the at least one computing device is a processor of a portable electronic device; the portable electronic device comprises a camera (Fig. 7, 710, 760, 782, and related descriptions). However, the combination does not explicitly teach wherein the method further comprises displaying the composite image, formed based on a first portion of the plurality of image frames, while capturing a second portion of the plurality of image frames with the camera. 
Lin et al, also in the same field of endeavor, teaches wherein the method further comprises displaying the composite image, formed based on a first portion of the plurality of image frames, while capturing a second portion of the plurality of image frames with the camera (paragraph [0056], “During operation, the camera pose estimator 208 may generate camera pose information, and the keyframe generator 210 may generate new keyframes 211, as applicable. The processor 206 may use such information to the generate point cloud data 216 in real time or in near-real time relative to the capturing of the sequence of image frames 204.”). The devices in Francis, JR. et al and Lin et al are similar. The additional relevant features to the claims may be ported from Lin et al to Francis, JR. et al by adding or modifying software components in Francis, JR. et al. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Francis, JR. et al, Richardson, BALDRIDGE et al, and Lin et al to obtain the claimed limitations.
Regarding claim 6, the combination of Francis, JR. et al, Richardson, BALDRIDGE et al, and Lin et al would suggest the method of claim 1, wherein: the plurality of image frames comprise a stream of image frames captured with a camera; and computing the 3D model comprises selecting the first portion of the plurality of image frames from the stream at a predetermined frequency (Lin et al: paragraphs [0041], [0056], “In a particular embodiment, a rate of updating the three-dimensional point cloud is substantially equal to a rate of receiving the one or more additional image frames.”). The rationale of the combination for claim 4 above is incorporated herein.
Regarding claim 7, the combination of Francis, JR. et al, Richardson, BALDRIDGE et al, and Lin et al would suggest the method of claim 1, wherein: the plurality of image frames comprise a stream of image frames captured with a camera; and computing the 3D model comprises selecting the first portion of the plurality of image frames from the stream based on a rate of motion of the camera (Lin et al: paragraphs [0044], [0060], “FIG. 3 illustrates near-real-time or real-time generation of 3D point cloud data based on motion of the image capture device 302 using images captured by the image capture device 302.”). The rationale of the combination for claim 4 above is incorporated herein.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Francis, JR. et al, and in view of Richardson and BALDRIDGE et al, as applied to claim 1 above, and further in view of SANDREW et al (U.S. Pub. 2015/0243324 A1).
Regarding claim 31, the combination of Francis, JR. et al, BALDRIDGE et al, and Richardson remains as applied to claim 1 above. Francis, JR. et al also teaches wherein the one or more image frames between the first and second image frames include a third image frame (paragraph [0066], first and second sets of images; image sequence). However, the combination does not show wherein the third image frame is processed faster than the first image frame.
SANDREW et al, also in the same field of endeavor, teaches wherein the one or more image frames between the first and second image frames include a third image frame, and wherein the third image frame is processed faster than the first image frame (paragraph [0493], “Once the masks are propagated into another frame, all frames between the two frames may thus be tweened. By tweening the frames, the depth information (and color information if not a color movie) are thus applied to non-key frames.” Tweening the frames from a pair of key frames is faster than processing each of the key frames.). The devices in Francis, JR. et al, BALDRIDGE et al, Richardson, and SANDREW et al are similar. The additional relevant features to the claims may be ported from SANDREW et al to Francis, JR. et al by adding or modifying software components in Francis, JR. et al. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Francis, JR. et al, Richardson, BALDRIDGE et al, and SANDREW et al to obtain the claimed limitations
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Francis, JR. et al, and in view of Arora et al (U.S. Pub. 2015/0381968 A1) and Reinhardt et al (U.S. 7,602,404 B1).
Regarding claim 21, Francis, JR. et al teaches a portable electronic device comprising at least one hardware processor, a camera and a display, wherein the portable electronic device is configured to perform a method of forming a three-dimensional (3D) representation of an object from a steam of image frames captured with the camera, the stream comprising a plurality of image frames depicting the object from a plurality of orientations (Figs. 3, 7, and related descriptions), the method comprising, iteratively: 
            computing 3D information about the object based on images is in higher resolution, and the second set of images is in lower resolution. paragraph [0066], “The camera 404 is shown at two positions, position A and position B for illustration. In an example, the camera 404 may be at position A and may be configured to capture a respective image of the first set of images, then the light source 406 may be activated and the camera 404, while still at position A, may be configured to capture a given image of the second set of images. The camera 404 may be moved to position B, and same sequence of capturing an image of the first set of images, projecting markings on the object, and capturing another image of the second set of images may be repeated, for example.”  paragraphs [0087]-[0088], “Creating the 3D image or model of the object may involve estimating 3D coordinates of points on the object.” Paragraph [0083], “Spatial alignment illustrated in FIGS. 5A-5F may be performed for all or a subset of the images of the second set of images captured.” Paragraph [0079], iterations. Note: The configuration of capturing images from position A and position B would yield images frames with higher and lower resolutions to be interleaved.); and    
          displaying a first representation of the object based on the 3D information computed after image frames of a first portion of the stream of image frames have been processed (paragraph [0050], “In some examples, the 3D object data file includes information as to geometry of an object sorted by material and divided into portions to be loaded as fragments and reassembled in portions by the client device. As one example, for a mobile phone comprising multiple parts, each part may be rendered using a separate or distinct shader for each material. Thus, the 3D object data file may be divided into multiple portions and compressed as described above to retain all portions.”).
However, Francis, JR. et al does not explicitly teach computing 3D information about the object based on computing depth information by processing a first subset of the plurality of image frames at a first, higher resolution and processing a second subset of the plurality of image frames at a second, lower resolution, and displaying a second representation of the object after the first portion and a second portion of the stream of image frames have been processed.
Arora et al, in the same field of endeavor, teaches computing 3D information about the object based on computing depth information by processing a first subset of the plurality of image frames at a first, higher resolution and processing a second subset of the plurality of image frames at a second, lower resolution (paragraphs [0038], [0045], processing the high/low resolution image frames with depth data).
Reinhardt et al, also in the same field of endeavor, teaches displaying a first representation of the object based on the 3D information computed after image frames of a first portion of the stream of image frames have been processed and displaying a second representation of the object after the first portion and a second portion of the stream of image frames have been processed (column 5, lines 44-56, “In another embodiment, the present invention includes a computer-based model which includes a parametric scene having estimated parameters and being interactively and incrementally created directly on top of a displayed digital representation of an image. The parametric scene may include one or more three-dimensional, parameterized geometric primitives and a parameterized virtual camera with the geometric primitives constrained to correspond to one or more objects depicted in the digital representation of the image. Preferably, the digital representation of the image is continuously displayed as representations (e.g., wireframes) of the one or more geometric primitives are superimposed thereon.”).
As Arora et al and Reinhardt et al are combined with Francis, JR. et al, e.g., processing the high/low resolution image frames with depth data as in Arora et al, and then displaying the resulted images accordingly, and incrementally and continuously displaying the representations of the image, one would obtain the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the devices as shown in Francis, JR. et al, Arora et al, and Reinhardt et al to obtain the claimed limitations.
Allowable Subject Matter
Claims 11-14, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 11, as amended, prior art references of Francis, JR. et al, and Arora et al, as well as other documents of record disclose various limitations of the claim. However, prior art failed to disclose all limitations of the claim, and to show the obviousness of the claim as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. The dependent claims 12-14, 16, and 18-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613